Title: To George Washington from Major General John Sullivan, 26 December 1777
From: Sullivan, John
To: Washington, George

 

Dear General
Camp [Valley Forge] Decemr 26th 1777

Agreable to your Excellenceys Directions I have Consulted Some of The General officers which I Thought most Capable of advising upon the proper Steps to take in our present Circumstances—They Say that they can by no means advise for or against an Attack they are fully Convinced that General Howe has his whole Force with him That if your Excellencey thinks your force Sufficient to Cope with his they are willing to Risque their Lives & Fortunes with you in the attempt—They Say further that General Howe is possessed of very Strong Grounds at present & Even if he was not he would have Sufficient time to post himself Strongly before you could reach him as your Army must have a march of two Days before they could come to Action, they think if an Attack is made on his Left with Success he can Retreat with Ease: if on his Right he must be Ruined; but Should you fail in the Latter Yr Army must be pushed into the Schulkill They upon the whole think that the attempt will be Exceeding Hazardeous & the Success Doubtful That if you fail the people who are now So fond of Censuring will Change their Clamor & Censure you for not Attacking him when he was within a mile of you & your Army more numerous & in better Condition than at present. they Say they are free for Attacking him if he by his advances this way Shows an intention of Attacking us but cannot advise to marching the Army to Attack him where he now is unless your Excy is fully Convinced of your Superiority in Numbers. These are the Sentiments of the Gentlemen which I have Consulted and Though I think they have much weight yet I am So weary of the Infernal Clamor of the Pensylvanians that I am for Satisfying them at all Events & Risquing Every Consequence in an Action: possibly we may be Successful if not they may be Satisfied & Even Congress itself may gain Experience & Learn to Censure with more Caution possibly a Defeat may have this good Effect & a victory will bring with it its own Reward I am therefore Clearly for Risquing Every Consequence in an Action & among others (most Cheerfully) the Life & Fortune of your Excellys most obedt Servt

Jno. Sullivan

